Citation Nr: 0518100	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  97-17 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a sprain of the 
interspinous ligament at L5-S1 with left sciatica, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  That decision continued a 10 percent rating for 
the veteran's service-connected low back disorder.

The Board remanded the claim in October 1998 for further 
development.  The claim subsequently came under the 
jurisdiction of the San Diego, California RO.  In a November 
2002 rating decision, the RO granted an increased rating of 
60 percent for the veteran's service-connected low back 
disorder.  In addition, the November 2002 rating decision 
granted entitlement to a total disability rating based on 
individual unemployability (TDIU).  The TDIU was granted 
based on the veteran's low back disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's low back disorder results in unfavorable ankylosis 
of the entire thoracolumbar spine or more than moderate 
paralysis of the sciatic nerve.

3.  The veteran is currently in receipt of the maximum rating 
available under the criteria for intervertebral disc syndrome 
based on incapacitating episodes.  The applicable regulation 
became effective September 26, 2003.

4.  The veteran is currently in receipt of the maximum rating 
available under the criteria for intervertebral disc syndrome 
in effect prior to September 23, 2002, and a higher rating is 
not shown to be appropriately assigned under any other 
applicable diagnostic code.


CONCLUSION OF LAW

A strain of the interspinous ligament at L5-S1 with left 
sciatica is not more than 60 percent disabling according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293 (2003); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 
through 5243, 4.124a, Diagnostic Code 8520 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in May 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter specifically advised the veteran 
to "send us the evidence we need as soon as possible."  The 
SOC and SSOCs advised him of the evidence that had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has testified 
before a hearing officer at a hearing held at the RO in 
September 1997.  The Board does not know of any additional 
relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on such claim.  A VCAA notice was not 
provided to the veteran before the RO decision regarding the 
claim for benefits.  However, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The veteran was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

Additionally, in the Pelegrini decision noted above, the 
Court also held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records reflect treatment for complaints of 
back pain.  The veteran gave a history of having fallen from 
a ladder with an ammo pack.  The veteran was diagnosed with a 
sprain of the interspinous ligament, L5-S1, with unilateral 
spondylosis.  He was subsequently discharged for medical 
reasons.

An April 1959 rating decision granted service connection for 
a sprain of the interspinous ligament L5-S1 and assigned an 
initial noncompensable rating.  A June 1977 rating decision 
recharacterized the veteran's service-connected low back 
disorder as a sprain of the interspinous ligament at L5-S1 
with left sciatica and granted an increased disability rating 
of 10 percent.  The 10 percent rating was continued in a 
January 1978 rating decision.

VA treatment records from September 1994 through February 
1996 reflected treatment for complaints of low back pain.  In 
addition, it was noted in several treatment records that the 
veteran had degenerative joint disease.  However, VA 
treatment records did not specify the location of the 
degenerative joint disease.

A December 1995 VA spinal examination report noted that the 
veteran was awarded 100 percent disability by the State in 
April.  The veteran reported constant low back pain with 
minimal radiation down his leg.  He indicated that he had 
intermittent numbness of his left foot, approximately 1 to 2 
times per month.  On examination, there were no postural 
abnormalities.  There was no fixed deformity.  The 
musculature of the veteran's back was well developed without 
significant paraspinal muscle spasm.  Forward flexion was 90 
degrees.  Backwards extension was 20 degrees.  Lateral 
flexion was 40 degrees bilaterally.  Rotation to the left and 
to the right were both approximately 70 degrees.  The veteran 
was markedly tender at the L2-L3 spinous processes.  Straight 
leg raise was negative.  Motor examination was 5/5.  
Sensation to light touch was intact.  Deep tendon reflexes 
were intact.  The veteran could heel and toe walk.  He could 
also squat and return to a standing position.  X-rays taken 
in conjunction with the examination were interpreted as 
showing an essentially unremarkable bony architecture.  The 
examiner noted that he did not appreciate a spondylolysis, 
but such a condition may have healed or otherwise not been 
evident on that particular radiographic view.

The December 1995 VA examiner noted that an MRI had been done 
in 1986, which was interpreted as showing some degenerative 
changes at L5-S1 level with facet hypertrophy at L5-S1 on the 
right side, which could have been consistent with an old, 
possibly healed spondylolysis.  The examiner noted that the 
veteran might have a traumatic spondylolysis secondary to an 
injury.  He indicated that there were no significant findings 
of spondylolysis at that time and there was no 
spondylolisthesis demonstrated.

A December 1995 private treatment note reported a history of 
an injury to the back when the veteran was in the military.  
On examination, flexion was 60 degrees and extension was 10 
degrees.  Straight leg raising test was negative.  X-rays 
were interpreted as showing spondylosis at L5-S1 and a 
collapse of the L5-S1 disc space.

A January 1996 private treatment note indicated that the 
veteran had an MRI of the lumbar spine.  The MRI was 
interpreted as showing degenerative changes at L5-S1 with 
slight degenerative changes at the L5-S1 disc.

A December 1996 VA general medical report noted complaints of 
constant back pain.  On examination, the veteran had a normal 
gait and coordination.  He was able to stand on his toes and 
his heels.  He had a stiff gait and some discomfort with a 
normal gait.  The musculature of the back was normal.  
Forward flexion was normal.  Backward extension was markedly 
decreased.  Lateral flexion and rotation were normal 
bilaterally.  No obvious neurological involvement was noted.

A January 1997 VA spinal examination report stated that the 
veteran complained of constant low back pain.  The veteran 
also reported intermittent numbness in the left lower 
extremity.  The veteran denied any bowel or bladder problems.  
On examination, decreased lordosis was noted over the L1 and 
L2 spinous processes and bilaterally at the sacroiliac 
joints.  No spasm was noted, but the veteran refused to do 
any range of motion.  Flexion, extension, lateral flexion and 
lateral rotation were all noted to be less than 5 degrees.  
The veteran was able to bend and touch his toes with a 
maneuver that differed from the normal maneuvers.  The 
veteran refused to do further range of motion of his back 
because of the pain.  Deep tendon reflexes were +1 and 
symmetrical.  Straight leg raising was normal beyond 90 
degrees.  No neurological findings were noted in the lower 
extremities.  The diagnosis was mechanical back pain with no 
clinical evidence of neurological decompensation at that 
time.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1997.  He stated that he had 
previously been rated based on lumbar strain, but his 
symptoms were due to more than a strain.  He reported that 
his injury in the military caused nerve damage.  The veteran 
testified that he had chronic back problems after service, 
which were increasing in severity.  He stated that his 
doctors had informed him that his spondylosis and stenosis 
resulted from the injury he sustained in service.  The 
veteran reported that he was in constant pain.  He stated 
that he had no traumatic injuries to the low back since 
service.  The veteran testified that his current 10 percent 
rating was based on an inaccurate diagnosis and used the 
wrong diagnostic code.

A January 1999 VA spinal examination report noted that the 
veteran was still active, but took significantly longer to do 
most physical activities.  The veteran reported chronic low 
back pain that radiated in the form of pain and paresthesias 
to his left leg to the heel.  He also reported right anterior 
thigh numbness.  On examination, it was noted that the 
veteran had significant decreased motion.  Forward flexion 
was to 10 degrees.  Extension was 0 degrees.  Left and right 
lateral bending and left and right lateral rotation were to 0 
degrees.  The veteran reported he was unable to do range of 
motion because he was afraid of the pain.  His motor 
examination was 5/5.  There was no evidence of clonus or 
other long-track signs and his reflexes were normal.  X-rays 
were interpreted as being consistent with no disc space 
narrowing that was significant with mild retrolistheses at 
L4-5 and mild hypertrophic degenerative changes that were 
mild.

A January 1999 VA peripheral nerve examination report noted 
intermittent numbness in the left and right legs.  In 
addition, the veteran reported chronic low back pain.  On 
examination, lower extremity evaluation revealed 
symmetrically normal motor function.  No ataxia was noted in 
the lower extremities.  The veteran stood without difficulty.  
He walked somewhat slowly without ataxia, limp, or 
discoordination.  Sensory evaluation was discontinued because 
it was inconsistent.  The examiner noted that fluctuating 
nerve compressions, radiculopathic numbness, and paresthesias 
would not be expected over an extended period of time.  An 
October 1999 addendum to the January 1999 VA examination 
report noted that an EMG was done and the results did not 
explain the veteran's symptoms.

An October 1999 VA spinal examination report noted that the 
claims folder was reviewed, particularly the January 1999 VA 
spinal examination report.  The examiner noted that no 
examination was performed.  He stated that x-rays were 
consistent with mild retrolisthesis of L4-5 and mild 
degenerative changes throughout the lumbar spine.  MRIs of 
the lumbar spine were interpreted as showing mild 
degenerative disc disease of L4-5 and L5-S1 without any 
evidence of disc protrusion.  Finally, EMG and nerve 
conduction studies were consistent with serial sensory nerve 
potential amplitude with distal latency consistent with mild 
sensory motor peripheral neuropathy.  Otherwise, there was no 
evidence for a left lumbar or sacral radiculopathy.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of the appeal, the 
rating criteria used to evaluate diseases and injuries of the 
spine were significantly revised, and became effective on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243 (2004))).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  In a recent opinion, however, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(April 10, 2000).

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling. A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  40 percent is the 
maximum rating available under this Diagnostic Code.

Degenerative disc disease was evaluated under Diagnostic Code 
5293.  A pronounced case of intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  60 percent is the maximum 
rating available under this Diagnostic Code.

Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees, but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but is not greater than 235 
degrees; or, combined range of motion of the cervical spine 
is greater than 170 degrees, but not greater than 335 
degrees, or muscle spasm, guarding, or local tenderness not 
resulting in an abnormal gait are noted; or, with a vertebral 
body fracture with a loss of 50 percent or more of the 
height.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In addition, degenerative disc disease, under Diagnostic Code 
5243 may also be rated based on incapacitating episodes.  
Under the new criteria for intervertebral disc syndrome, 
effective September 23, 2002, a 20 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (moved to 38 C.F.R. § 4.71a, DC 
5243 by 68 Fed. Reg. 51,454 (Aug. 27, 2003) and corrected by 
69 Fed. Reg. 32,449 (June 10, 2004)).  The Board notes that 
60 percent is the maximum rating available based on 
incapacitating episodes.

A note preceding the schedule of ratings for diseases of the 
peripheral nerves states that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral combine with application of the bilateral factor.  

A note following the ratings for nerves affecting the upper 
extremities states that combined nerve injuries should be 
rated by reference to the major involvement, or if sufficient 
in extent, consider radicular group ratings.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that, under the old criteria, the 
maximum rating under Diagnostic Code 5292 was 40 percent, and 
the maximum rating under Diagnostic Code 5293 was 60 percent.  
The veteran is currently in receipt of a 60 percent rating 
assigned under the old Diagnostic Code 5293.  As this is the 
maximum rating available under the applicable schedular 
criteria, a higher rating is not warranted based on the 
criteria in effect prior to September 26, 2003.  It is also 
not apparent from a review of the record that a higher rating 
is appropriately assignable under any other applicable code 
under the old criteria.

A review of the new criteria indicates that the maximum 
rating available for intervertebral disc syndrome based on 
incapacitating episodes is also 60 percent.  Accordingly, a 
higher rating is only warranted if the orthopedic and 
neurological symptoms of the veteran's service-connected low 
back disorder are such that a higher rating is available 
under the other applicable diagnostic codes.

Under the other applicable codes a 50 percent rating is 
available for unfavorable ankylosis of the thoracolumbar 
spine and a 100 percent rating is available for unfavorable 
ankylosis of the entire spine.  However, a review of the 
clinical evidence of record shows that although the veteran's 
motion is limited by his lumbar spine disorder, there are no 
clinical indications of record that his spine is ankylosed.  
Accordingly, based on the clinical records the veteran's 
orthopedic symptoms warrant a 40 percent rating based on 
limitation of flexion to 30 degrees or less.

With regard to the veteran's neurological symptoms, the Board 
finds that his lumbar spine disorder is not productive of 
symptoms that would warrant a rating higher than 20 percent 
under Diagnostic Code 8520.  A review of the record indicates 
that the veteran has consistently reported experiencing 
neurological problems in his left leg.  He has also reported 
the onset of such symptoms in his right leg.  The October 
1999 VA examiner noted that EMG and nerve conduction studies 
were consistent with serial sensory nerve potential amplitude 
with distal latency consistent with mild sensory motor 
peripheral neuropathy.  Otherwise there was no evidence for a 
left lumbar or sacral radiculopathy.  Given the consistency 
of the veteran's subjective complaints combined with 
objective indications of neurological deficit, the Board 
finds that such symptoms could be considered to be productive 
of moderate paralysis of the sciatic nerve, warranting a 20 
percent rating.  The symptoms reported and the objective 
findings noted in the record do not indicate moderately 
severe paralysis of the sciatic nerve, which would warrant 
the next highest rating.  Taking the orthopedic and 
neurological ratings into account, the evidence of record 
does not suggest that the veteran's disability warrants a 
rating in excess of 60 percent under the criteria effective 
from September 26, 2003.

As noted above, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the clinical records and by the veteran is contemplated in 
the 60 percent rating currently assigned.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's low back disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for a sprain of the 
interspinous ligament at L5-S1 with left sciatica, currently 
evaluated as 60 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


